Citation Nr: 0935427	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment or adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
and adaptive equipment or adaptive equipment only, and for 
specially adapted housing and a special home adaptation 
grant.

The Board notes that the statement of the case issued in May 
2007 also included the issue of entitlement to a higher level 
of special monthly compensation.  However, the Veteran's 
substantive appeal, submitted later that month, limited his 
claims to the issues set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in August 2009, the Veteran indicated 
that he wanted to testify at a hearing before a Veterans Law 
Judge at the Regional Office (RO).  Thus, remand is necessary 
to schedule the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




